DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to claim 3 is removed as the claim has been cancelled.
The 112(b) rejections of claims 7-8, 13, 16 are withdrawn.
The 112(d) rejection of claim 19 is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 8-17, filed 4/25/2022, with respect to the rejection of claim 1 (also 3 & 5) have been fully considered and are persuasive as to the criticality of the position of the door. The rejections of claims 1-22 have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Maynard on 5/18/2022.
The application has been amended as follows: 
Claim 4 is amended from “according to claim 3” to read -- according to claim 1 --.
Allowable Subject Matter
Claims 1-2, 4, 6-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system for viewing and ascertaining optical characteristics of gemstones comprising a first and second integrating sphere, wherein each integrating sphere is in optical communication with each other and having a spacer portion disposed therebetween and being spaced apart by the spacer portion and wherein said system further includes a movable door located at the spacer portion which is openable to allow the gemstone to be transported to and from the platform by the mechanical arm, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877


/Michael A Lyons/Primary Examiner, Art Unit 2877